IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 63 MAL 2018
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
EDWARD J. O'BRIEN, III,                    :
                                           :
                   Petitioner              :

COMMONWEALTH OF PENNSYLVANIA,              : No. 64 MAL 2018
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
EDWARD J. O'BRIEN, III,                    :
                                           :
                   Petitioner              :


                                     ORDER



PER CURIAM

     AND NOW, this 22nd day of May, 2018, the Petition for Allowance of Appeal is

DENIED.

    Petitioner's Application to Set Aside Bail Revocation is DENIED.